Title: Board of Visitors, University of Virginia, 16 July 1827
From: Board of Visitors, University of Virginia
To: 


                        
                            
                                
                            
                            
                                
                                    
                                
                                
                            
                        
                        
                        Monday. July 16. The board met, present James Madison rector, James Monroe, George Loyall, John H. Cocke,
                            Chapman Johnson, and Joseph C. Cabell.
                        On their return from a visit to the examination room, Professor Bonnycastle was admitted to a
                            conference on the subject of class reports as applicable to the School of Natural Philosophy.
                        Professor Dunglison and the Proctor were then conferred with, on the subject of the anatomical theatre.
                            After this conference, the board, with the exception of the Rector, proceeded to inspect the anatomical theatre.
                        On their return,
                        Resolved, subject to reconsideration, that the sum borrowed of the trustee of Mrs Randolph, shall be
                            Twenty thousand dollars.
                        And the board adjourned to tomorrow.
                        
                            
                                
                            
                        
                    